Citation Nr: 0717354	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-44 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD), 
manic depression and anxiety disorder.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that denied 
service connection for PTSD, manic depression and anxiety 
disorder secondary to sexual assault.  The veteran perfected 
a timely appeal of this determination to the Board.

In December 2004, the veteran requested a hearing before a 
member of the Board at the local VA regional office.  The 
requested hearing was scheduled for April 2007.  The 
veteran's claims file contains a copy of a February 2007 
letter to the veteran informing the veteran of the date and 
time of the hearing.  The letter was sent to the veteran's 
address of record.  While two pieces of correspondence sent 
to the same address around this time were returned to the 
Board as undeliverable, this letter and others were not so 
returned.  Under the presumption of regularity of the 
official acts of public officers, the Board concludes that 
the veteran received this mailing.  See Marciniak v. Brown, 
10 Vet. App. 198, 200 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  The veteran did not report for the 
hearing, and he has not subsequently asked to schedule an 
additional hearing.  His request for a hearing before the 
Board is therefore considered withdrawn.  38 C.F.R. 
§ 20.702(d) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The Board notes that the veteran's claim is based in large 
part on a reported sexual assault that he reports took place 
in service.  With respect to personal assaults, 38 C.F.R. 
§ 3.304(f)(3) was amended in March 2002, as follows:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence. 
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

Here, the RO sent the veteran a notice letter dated in May 
2003 in connection with the claim of service connection for 
psychiatric disorder, including PTSD based on a personal 
assault.  The notice letter, however, did not completely meet 
the criteria of 38 C.F.R. § 3.304(f)(3).

Because the veteran has not been afforded an adequate VA 
examination in connection with his claim, upon remand, the 
veteran should be afforded a VA psychiatric examination to 
determine the current nature and extent of any psychiatric 
disability found to be present, and to determine if any 
presently existing psychiatric disorder is directly related 
to or had its onset during service or within one year of 
service; or, if PTSD is diagnosed, whether such disorder is 
proximately due to or the result of an alleged in-service 
sexual assault.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In addition, the record reflects that the veteran has 
received treatment from Northhampton VA Medical Center.  Upon 
remand, the RO should update the veteran's claims file to 
include records from this facility dated since August 2005.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002).  

Also, the Board notes that the veteran reports that he had a 
psychiatric hospitalization in 1974.  The veteran should be 
given an opportunity to submit records from this 
hospitalization.

Finally, the Board notes that two pieces of correspondence 
recently sent to the veteran were returned to the Board as 
undeliverable.  Upon remand, the RO should attempt to confirm 
the veteran's address and again mail the returned 
correspondence with any necessary explanation.  In this 
regard, the Board notes that the appellant has an obligation 
to assist in the adjudication of the claim, including an 
obligation to keep VA apprised of his current address.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is no 
burden on the part of VA to turn up heaven and earth to 
locate a veteran.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993). 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should advise the veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
in-service personal assault, with 
specific reference to 38 C.F.R. § 
3.304(f)(3).  The RO should specifically 
advise the veteran of what sort of 
evidence is needed to support his 
assertion of a claimed sexual assault 
resulting in PTSD under 38 C.F.R. § 
3.304(f)(3).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for any psychiatric condition.  This 
should specifically include any records 
of the appellant's treatment at the 
Northhampton VA Medical Center, dated 
from August 2005 to the present.  This 
should also include records from his 
asserted 1974 psychiatric 
hospitalization.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disabilities found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  

In addition, based upon the medical 
examination results, review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the examiner should provide 
the following opinions:

(a)  With respect to each currently 
present psychiatric disorder, state 
whether it is at least as likely as not 
(a 50 percent probability or more) that 
the veteran exhibited initial signs or 
manifestations of such a disorder during 
his period of military service or within 
one year following his separation from 
service; or is the disorder otherwise 
etiologically related to any incident in 
service.

(b)  The examiner should determine 
whether there was any behavior in service 
that could be link to an occurrence of a 
sexual assault.  In addressing this 
question, the examiner should refer to 
the veteran's service medical and service 
personnel records.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim.  If any determination remains 
adverse to the veteran, he and his 
representative, if any, must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


